DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, readable to claims 1-9, in the reply filed on 8/3/2022 is acknowledged.  Claims 10-20 are withdrawn from consideration.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alptekin et al. (US 2015/0079751 A1).
Regarding claim 1, Alptekin teaches a semiconductor structure (finFET structure in Figs. 1A-7D of Alptekin), comprising: 
a substrate (10 in Fig. 3A); 
an isolation structure (20) on the substrate; 
a gate structure (the stack including gate dielectric layer 50 up to gate cap 54 in Fig. 7C) on the isolation structure, wherein the gate structure includes a first opening (opening in the cap layer 54 for the contact plug 9G in Fig. 7C); and 
a first conductive structure (contact plug 9G in Fig. 7C) in the first opening, wherein sidewall surfaces of the first conductive structure are in contact with a gate electrode layer (52 in Fig. 7C) of the gate structure (as shown in Fig. 7C, the sidewall surfaces of 9G comes in contact with the gate electrode 52).  

Claims 1, 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2019/0006515 A1).
Regarding claim 1, Cheng teaches a semiconductor structure (100 in Figs. 1-10 of Cheng), comprising: 
a substrate (110 in Fig. 1B); 
an isolation structure (120) on the substrate; 
a gate structure (the stack including gate dielectric layer 152 up to gate cap 154 in Fig. 1B) on the isolation structure, wherein the gate structure includes a first opening (gate contact opening 200A in Fig. 5 of Cheng); and 
a first conductive structure (gate contact 210 in Fig. 6) in the first opening, wherein sidewall surfaces (sidewalls of lower thinner portion of gate contact 210 in Fig. 6) of the first conductive structure are in contact with a gate electrode layer (150 in Fig. 6) of the gate structure (as shown in Figs. 6 & 10).  
Regarding claim 3, Cheng teaches all the limitations of the structure according to claim 1, and further including a plurality of fins (130 in Fig. 1B of Cheng) discrete from each other on the substrate, wherein: 
the isolation structure (120) covers a portion of sidewalls of the plurality of fins (as shown in Fig. 1B of Cheng); 
a top surface (top surface of 120) of the isolation structure is lower than top surfaces of the plurality of fins (as shown in Fig. 1B of Cheng); and 
the gate structure crosses the plurality of fins, and covers a portion of the sidewalls and top surfaces of the plurality of fin structures (as shown in Fig. 1B of Cheng).  
Regarding claim 4, Cheng teaches all the limitations of the structure according to claim 3, and further including: 
source/drain doped layers (140 in Fig. 1C-1D of Cheng) in each of the plurality of fins at two sides of the gate structure; 
a second conductive structure (180-220 in Figs. 9 and 10 of Cheng) on the source/drain doped layers, wherein a top surface of the second conductive structure is higher than the top surface of the gate structure (see Fig. 9 of Cheng); 
a first dielectric layer (first ILD 170 in Fig. 1A & 1C) on the isolation structure, wherein the first dielectric layer covers the gate structure and the source/drain doped layers (as shown in Figs. 1A-1C), and exposes the top surface of the gate structure (as shown in Figs. 1A); and 
a second dielectric layer (second ILD 200 in Fig. 6) on the first dielectric layer and the gate structure.  
Regarding claim 5, Cheng teaches all the limitations of the structure according to claim 1, and also teaches wherein: 
the gate structure further includes a gate dielectric layer (152 in Fig. 1A of Cheng), a protective layer (154), and spacers (160); 
the gate electrode layer is disposed on the gate dielectric layer (as shown in Fig. 1A of Cheng); 
the protective layer is disposed on the gate electrode layer (as shown in Fig. 1A of Cheng); 
the spacers are disposed at sidewalls of the gate electrode layer and the protective layer (as shown in Fig. 1A of Cheng); and 
the second conductive structure is disposed on a portion of a surface of the protective layer (as shown in Fig. 9 of Cheng, the S/D contact plug 180-220 overlaps the top surface of cap layer 154), and in contact with the spacers (S/D contact plug 180-220 also contacts the spacer 160).  
Regarding claim 6, Cheng teaches all the limitations of the structure according to claim 5, and also teaches wherein: 
the gate dielectric layer is made of a high-K dielectric material (as stated in [0058] of Cheng); 
the protective layer is made of a material including SiNx (as stated in [0048] of Cheng); and 
the spacers are made of a material including SiNx (as stated in [0048] of Cheng where SiBCN is a form of SiNx), SiO2, SiNO, or a combination thereof.  
Regarding claim 7, Cheng teaches all the limitations of the structure according to claim 4, and also teaches wherein: 
the first conductive structure is disposed in the second dielectric layer and the gate structure (as shown in Fig. 6 of Cheng); 
the second conductive structure is disposed in the first dielectric layer and the second dielectric layer (as shown in Fig. 9 of Cheng); and 
the second dielectric layer exposes top surfaces of the first conductive structure and the second conductive structure (as shown in Figs. 6 & 9 of Cheng).  
Regarding claim 8, Cheng teaches all the limitations of the structure according to claim 1, and also teaches wherein: the first conductive structure is made of a metal, the metal including tungsten (as described in [0069] of Cheng).  
Regarding claim 9, Cheng teaches all the limitations of the structure according to claim 4, and also teaches wherein: the second conductive structure is made of a metal, the metal including tungsten (as described in [0072] of Cheng).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, as applied to claim 1 above, and further in view of Chen et al. (US 2016/0181428 A1).
Regarding claim 2, Cheng teaches all the limitations of the structure according to claim 1, but does not teach wherein: the first opening exposes a top surface of the isolation structure.
Chen teaches a method for forming a finfet structure.  The method comprises: selectively nitriding the semiconducting surface of the fin structure (142 in Fig. 12A of Chen); converting the nitride layer to a gate oxide layer (150/170 in Fig. 16-17A) on (see Fig. 17A); forming high-k dielectric liner (172 in Fig. 18A) only on surface of the gate oxide layer; forming gate electrode on the gate trench to complete the replacement gate process. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate structure of Cheng as disclosed by Chen, i.e. forming a nitride layer, and then converting to gate oxide before forming the high-k dielectric, in order to increase the conformity of the gate oxides (see [0010] of Chen).
As incorporated, the high-k gate dielectric layer 152 of Cheng would be formed only on the surface of the fins 130 in Fig. 1B of Cheng. And the gate electrode 150 is in contact with the top surface of the isolation structure 120.  The claim language of “the first opening exposes a top surface of the isolation structure” is a product-by-process.  As written, it only requires that the material of the conductive structure contacts the top surface of the isolation structure.  Since both the gate 150 and contact plug 210 are made of tungsten, this tungsten contacts the isolation structure 120.  The limitation is satisfied.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822